
	
		I
		111th CONGRESS
		1st Session
		H. R. 2791
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Faleomavaega (for
			 himself, Ms. Bordallo,
			 Mrs. Christensen,
			 Mr. Pierluisi, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To permit each of the territories of the United States to
		  provide and furnish a statue honoring a citizen of the territory to be placed
		  in Statuary Hall in the same manner as statues honoring citizens of the States
		  are placed in Statuary Hall.
	
	
		1.Placement of statues of
			 citizens of Territories in Statuary Hall
			(a)In
			 generalSection 1814 of the Revised Statutes of the United States
			 (2 U.S.C. 2131) is amended by adding at the end the following new sentence:
			 For purposes of this section, the term State shall include
			 American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the
			 Commonwealth of Puerto Rico, and the United States Virgin Islands, except that
			 the number of statues which may be provided and furnished by each such
			 jurisdiction may not exceed one..
			(b)Conforming
			 amendment regarding procedures for replacement of statuesSection
			 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132), is
			 amended—
				(1)in subsection (c),
			 by inserting after more than two statues the following:
			 (or, in the case of American Samoa, Guam, the Commonwealth of the
			 Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United
			 States Virgin Islands, more than one statue); and
				(2)by adding at the
			 end the following new subsection:
					
						(f)For purposes of
				this section, the term State shall include American Samoa, Guam,
				the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto
				Rico, and the United States Virgin
				Islands.
						.
				
